 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 1 of 46 PageID #: 122




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

ALEXANDRIA HESSE, individually, and on
behalf of all others similarly situated,
                                                       Case No.:
       Plaintiff,

v.                                                     JURY TRIAL DEMANDED

MIDLAND CREDIT MANAGEMENT, INC. CLASS ACTION COMPLAINT
TRUEACCORD, CORP., and MIDLAND
FUNDING, LLC,

       Defendants.


            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FDCPA

       COMES NOW Plaintiff, Alexandria Hesse, by and through the undersigned counsel and

for her Class Action Complaint for damages under the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq. (“FDCPA”) against Defendants, Midland Credit Management, Inc.,

TrueAccord, Corp., and Midland Funding, LLC, alleges as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff filed this single cause of action against all Defendants in the interest of

judicial economy since the allegations against each named Defendant stem from the same Debt,

as defined herein, and seek separate relief, as detailed herein. Additionally, Plaintiff seeks relief

related to two separate classes, as detailed herein.

       2.      Plaintiff alleges Defendants’ collection practices violate the FDCPA.

       3.      The FDCPA regulates the behavior of collection agencies attempting to collect a

debt on behalf of another. Congress, finding evidence of the use of abusive, deceptive, and unfair

debt collection practices by many debt collectors, determined that abusive debt collection practices

contribute to a number of personal bankruptcies, marital instability, loss of jobs, and invasions of
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 2 of 46 PageID #: 123




individual privacy. Congress enacted the FDCPA to eliminate abusive debt collection practices by

debt collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote uniform State action to protect

consumes against debt collection abuses. 15 U.S.C. § 1692(a)-(e).

         4.    The FDCPA is a remedial statute drafted to protect consumers and “eliminate

abusive debt collection practices by debt collectors.” Richmond v. Higgins, 435 F.3d 825, 828 (8th

Cir.2006).

         5.    “Importantly, the question of whether the consumer actually owes the alleged debt

has no bearing on FDCPA claims.” Royal Financial Group, LLC v. Teri Perkins, Case No.

ED98991 (MO Ct. App., E. Dist., Aug. 20, 2013), quoting McCartney v. First City Bank, 970 F.2d

45 (5th Cir. 1992).

         6.    “The FDCPA is a strict liability statute; proof of one violation is sufficient to

support judgment for the consumer. Royal Financial Group, LLC v. Teri Perkins, Case No.

ED98991 (MO Ct. App., E. Dist., Aug. 20, 2013), quoting Cacace v. Lucas, 775 F. Supp. 502, 505

(D. Conn. 1990). “[D]ebt collectors are liable for failure to comply with any provision of the

[FDCPA].” Dunham v. Portfolio Recovery Assocs., 663 F.3d 997, 1000 (8th Cir. 2011).

         7.    When evaluating whether a collection communication is false, deceptive, or

misleading, courts must consider such communication from the perspective of an ‘unsophisticated

consumer’. See Peters v. Gen. Serv. Bureau, Inc., 277 F.3d 1051, 1055 (8th Cir. 2002). The

unsophisticated consumer standard “is designed to protect consumers of below average

sophistication or intelligence without having the standard tied to the very last rung of the

sophistication ladder.” Strand v. Diversified Collection Serv., Inc., 380 F.3d 316, 317 (8th Cir.

2004).
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 3 of 46 PageID #: 124




                                 JURISDICTION AND VENUE

         8.    This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

         9.    Venue is proper in this District because part of the acts and transactions occurred

within this District, Plaintiff resides within this District, and Defendants transact substantial

business within this District.

                                             PARTIES

         10.   Plaintiff, Alexandria Hesse (hereafter “Ms. Hesse” or “Plaintiff”) is a natural

person, over the age of eighteen, residing in St. Charles County, State of Missouri at all times

relevant hereto.

         11.   Ms. Hesse is a “consumer” within the meaning of the FDCPA.

         12.   Defendant, Midland Credit Management, Inc. (hereinafter “Midland Credit”) is a

company with a principal place of business located at 350 Camino de la Reina, Ste. 100, San

Diego, CA 92108-3007.

         13.   Midland Credit has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

         14.   Midland Credit regularly collects or attempts to collect debts asserted to be owed

to others.

         15.   Midland Credit is regularly engaged, for profit, in the collection of debts allegedly

owed by consumers.

         16.   The principal purpose of Midland Credit’s businesses is the collection of such

debts.

         17.   Midland Credit uses instrumentalities of interstate commerce, including telephones

and the mails, in furtherance of its debt collection business.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 4 of 46 PageID #: 125




          18.   Midland Credit is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          19.   Defendant, TrueAccord, Corp. (hereinafter “TrueAccord”) is a corporation

organized and existing under the laws of the State of California, with its principal place of business

in San Francisco County, California.

          20.   TrueAccord has transacted business within the State of Missouri as is more fully

set forth hereinafter in this Complaint.

          21.   TrueAccord regularly collects or attempts to collect debts asserted to be owed to

others.

          22.   TrueAccord is regularly engaged, for profit, in the collection of debts allegedly

owed by consumers.

          23.   The principal purpose of TrueAccord’s businesses is the collection of such debts.

          24.   TrueAccord uses instrumentalities of interstate commerce, including telephones

and the mails, in furtherance of its debt collection business.

          25.   TrueAccord accord is a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6).

          26.   Defendant, Midland Funding, LLC (hereinafter “Midland Funding”) is a limited

liability company with a principal place of business located at 350 Camino de la Reina, Ste. 100,

San Diego, CA 92108-3007.

          27.   Midland Funding has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

          28.   Midland Funding regularly collects or attempts to collect debts asserted to be owed

to others.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 5 of 46 PageID #: 126




         29.   Midland Funding is regularly engaged, for profit, in the collection of debts

allegedly owed by consumers.

         30.   The principal purpose of Midland Funding’s businesses is the collection of such

debts.

         31.   Midland Funding uses instrumentalities of interstate commerce, including

telephones and the mails, in furtherance of its debt collection business.

         32.   Midland Funding is a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6).

         33.   Throughout this Complaint, Midland Credit, TrueAccord, and Midland Funding are

collectively referred to as the “Defendants”.

                                                FACTS

         34.   All of Defendants’ collection actions at issue occurred within one year of the date

of this Complaint.

         35.   Sometime prior to January 1, 2020, Ms. Hesse incurred a debt to Comenity Bank,

account number ending in 4678, in the amount of $535.87 (the “Debt”).

         36.   The Debt was incurred as a financial obligation that was primarily for personal,

family, or household purposes and is therefore a “debt” as that term is defined by 15 U.S.C. §

1692a(5).

                     Allegations Against Midland Credit Management, Inc.

         37.   At an exact time known only to Midland Credit, the alleged Debt may have been

assigned, transferred, or sold to Midland Credit for purposes of collection.

         38.   At the time the alleged Debt may have been assigned, transferred, or sold to

Midland Credit for purposes of collection, the Debt was in default.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 6 of 46 PageID #: 127




          39.   In its efforts to collect the alleged Debt, Midland Credit decided to contact Plaintiff

by written correspondence.

          40.   Rather than preparing and mailing such written correspondence to Plaintiff on its

own, upon information and belief, Midland Credit decided to utilize third-party vendor(s) to

perform such activities on its behalf.

          41.   As part of its utilization of third-party vendor(s), Midland Credit conveyed

information regarding the Debt to the third-party vendor(s).

          42.   The information conveyed by Midland Credit to third-party vendor(s) included

Plaintiff’s status as a debtor, the precise amount of the Debt, the entity to which Plaintiff allegedly

owed the Debt, and/or the fact that the Debt concerned a defaulted debt of Plaintiff, among other

things.

          43.   Midland Credit also conveyed it was a debt collector and was attempting to collect

a debt from Plaintiff.

          44.   Midland Credit’s conveyance of the information regarding the alleged Debt to the

third party vendor is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

          45.   The third-party vendor then, upon information and belief, populated some or all

this information into a prewritten template, which it printed, and mailed to Plaintiff as a letter at

Midland Credit’s direction.

          46.   Sometime after May 21, 2020, Ms. Hesse received a collection letter from Midland

Credit, dated May 21, 2020 (the “May 21, 2020 Letter”). (A true and accurate copy of the May 21,

2020 Letter is annexed hereto as “Exhibit 1”).

          47.   The May 21, 2020 Letter was an attempt to collect the Debt.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 7 of 46 PageID #: 128




       48.     The May 21, 2020 Letter, which conveyed information about the alleged Debt, is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

       49.     Plaintiff received and read the May 21, 2021 Letter from Midland Credit

concerning the alleged Debt.

       50.     Ms. Hesse never had any business or personal dealings with Midland Credit.

       51.     The May 21, 2020 Letter stated, in the relevant part, that the “Current Owner” of

the Debt is “Midland Credit Management, Inc.”.

       52.     The May 21, 2020 Letter stated, in the relevant part, that the “Original Creditor” of

the Debt was “Comenity Bank”.

       53.     Upon information and belief, Midland Credit may not be the actual current owner

of the Debt.

       54.     Sometime after February 24, 2021, Ms. Hesse received another collection letter

from Midland Credit, dated February 24, 2021 (the “February 24, 2021 Letter”). (A true and

accurate copy of the February 24, 2021 Letter is annexed hereto as “Exhibit 2”).

       55.     Plaintiff received and read the February 24, 2021 Letter from Midland Credit

concerning the alleged Debt.

       56.     The February 24, 2021 Letter was an attempt to collect the Debt.

       57.     The February 24, 2021 Letter, which conveyed information about the alleged Debt,

is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

       58.     The February 24, 2021 Letter stated, in the relevant parts, the “Current Owner” of

the Debt is “Midland Credit Management, Inc.”.

       59.     The February 24, 2021 Letter stated, in the relevant part, the “Original Creditor” of

the Debt was “Comenity Bank”.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 8 of 46 PageID #: 129




       60.       Upon information and belief Midland Credit may not be the actual current creditor

of the Debt.

       61.       Midland Credit’s conduct detailed herein violated the FDCPA.

       62.       Ms. Hesse had to spend time, and had to hire counsel, to investigate Midland

Credit’s conduct described herein.

               Allegations Against TrueAccord, Corp. and Midland Funding, LLC

       63.       At an exact time known only to Midland Funding, the Debt may have been

assigned, transferred, and/or sold to Midland Funding for purposes of collection.

       64.       At the time the alleged Debt may have been assigned, transferred, or sold to

Midland Funding for purposes of collection, the Debt was in default.

       65.       At an exact time known only to TrueAccord and Midland Funding, the alleged Debt

was placed with TrueAccord for purposes of collection.

       66.       At the time the alleged Debt was placed with TrueAccord for purposes of

collection, the Debt was in default.

       67.       Upon information and belief, TrueAccord performs very little to no verification or

review of debts placed with TrueAccord by Midland Funding for purposes of collection.

       68.       At all times material hereto, TrueAccord was collecting on behalf of Midland

Funding to satisfy the Debt.

       69.       Upon information and belief, Midland Funding granted TrueAccord access to its

information and systems that normally would be within Midland Funding’s exclusive control,

including, but not limited to, Ms. Hesse’s information, for collection purposes.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 9 of 46 PageID #: 130




         70.   Upon information and belief, Midland Funding allowed TrueAccord to enter or

access Ms. Hesse’s information into/in Midland Funding’s sales, operating, compliance, and/or

client management systems.

         71.   The information conveyed by Midland Funding to TrueAccord included Ms.

Hesse’s status as a debtor, the precise amount of the alleged Debt, the entity to which Mr. Hesse

allegedly owed the Debt, and the fact that the alleged Debt concerned a defaulted debt of Ms.

Hesse.

         72.   Midland Funding’s conveyance of the information regarding the alleged Debt to

TrueAccord is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

         73.   Ms. Hesse did not provide Midland Funding prior consent before it conveyed

information regarding the alleged Debt to TrueAccord.

         74.   Upon information and belief, Midland Funding provided TrueAccord authority to

use Midland Funding’s trade name, trademark(s), or service mark(s).

         75.   Upon information and belief, Midland Funding reviews letter and email templates

generated by TrueAccord.

         76.   Upon information and belief, Midland Funding approves letter and email templates

generated by TrueAccord.

         77.   Upon information and belief, Midland Funding directs TrueAccord as to what

offers to make to consumers through various letter and/or email campaigns.

         78.   Upon information and belief, TrueAccord is required to follow Midland Funding’s

operational and/or compliance guidance when communicating with consumers.

         79.   Upon information and belief, Midland Funding performs audits on TrueAccord’s

business and operations.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 10 of 46 PageID #: 131




       80.     Upon information and belief, Midland Funding fines TrueAccord for any failure of

compliance with Midland Funding’s operational and/or compliance guidance.

       81.     Either TrueAccord was acting within the scope of an employee, representative, or

agent on behalf of Midland Funding for purposes of collecting the Debt for Midland Funding and

Midland Funding is responsible for the conduct of TrueAccord as its employee, representative, or

agent, as Midland Funding was collecting or attempting to collect the Debt through TrueAccord,

therefore is responsible for the acts, conduct, and/or omissions of TrueAccord; or Midland Funding

violated 15 U.SC. § 1692c(b) when it conveyed information regarding the Debt to TrueAccord.

       82.     Sometime around July 1, 2020, TrueAccord began an email campaign and sent Ms.

Hesse a total of at least 20 emails, over a three-month period, as detailed herein, in an attempt to

collect the Debt (collectively, the “Emails”).

       83.     The Emails were sent to Ms. Hesse during a national state of emergency, as well as

a state of emergency declared by the State of Missouri resulting from the COVID-19 pandemic.

       84.     Emails sent to Ms. Hesse are dated:

                   1) Wednesday, July 1, 2020 at 1:20 p.m.;
                   2) Wednesday, July 8, 2020 at 2:52 p.m.;
                   3) Monday, July 20, 2020 at 8:28 a.m.;
                   4) Saturday, July 25, 2020 at 8:38 a.m.;
                   5) Thursday, July 30, 2020 at 3:50 p.m.;
                   6) Sunday, August 9, 2020 at 3:28 p.m.;
                   7) Thursday, August 20, 2020 at 6:15 p.m.;
                   8) Wednesday, August 26, 2020 at 7:02 p.m.;
                   9) Sunday, August 30, 2020 at 1:45 p.m.;
                   10) Wednesday, September 2, 2020 at 3:46 p.m.;
                   11) Sunday, September 6, 2020 at 4:20 p.m.;
                   12) Thursday, September 10, 2020 at 5:47 p.m.;
                   13) Monday, September 14, 2020 at 4:21 p.m.;
                   14) Sunday, September 20, 2020 at 3:10 p.m.;
                   15) Wednesday, September 23, 2020 at 4:17 p.m.;
                   16) Saturday, September 26, 2020 at 5:42 p.m.;
                   17) Wednesday, September 30, 2020 at 8:03 a.m.;
                   18) Friday, October 2, 2020 at 1:35 p.m.;
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 11 of 46 PageID #: 132




                   19) Wednesday, October 7, 2020 at 7:10 p.m.; and
                   20) Sunday, October 11, 2020 at 7:17 p.m.

         85.    The Emails caused notifications to appear and sound on Ms. Hesse’s cellular phone.

         86.    The Emails were received in as little as three (3) days apart and as many as two (2)

per calendar week.

         87.    Upon information and belief, the Emails are form or template email collection

notices regularly used by TrueAccord.

         88.    Upon information and belief, the Emails are computer generated and sent to

consumers in mass.

         89.    Ms. Hesse did not request any communications to be sent to her via email from

TrueAccord.

         90.    Ms. Hesse did not authorize TrueAccord to send any communications to her via

email.

         91.    The Emails did not have any attachment.

         92.    The Emails were from Isabel Orozco with TrueAccord.

         93.    The Emails contained sensitive information regarding the Debt in the body of each

email notice.

         94.    On or about July 1, 2020, an email collection notice was sent to Ms. Hesse from

TrueAccord (the “July 1, 2020 Email”), seeking to collect the Debt. (A true and accurate copy of

the July 1, 2020 Email is annexed hereto as “Exhibit 3”)

         95.    Ms. Hesse received and read the July 1, 2020 Email.

         96.    The July 1, 2020 Email states, in the relevant part, “Hi, we’re TrueAccord, a third-

party collection agency working on behalf of Midland Funding, LLC who now owns your original

Comenity Bank (Victoria’s Secret) account.”
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 12 of 46 PageID #: 133




       97.     The July 1, 2020 Email states, in the relevant part, the “Current Creditor” of the

Debt is “Midland Funding, LLC”.

       98.     The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       99.     The July 1, 2020 Email states, in the relevant part, the “Date of Purchase” and a

date of “Nov 20, 2019”.

       100.    The foregoing is false, deceptive, misleading, and/or confusing because Ms. Hesse

did not make any purchase with the Comenity Bank (Victoria’s Secret) credit card on November

20, 2019.

       101.    The July 1, 2020 Email further states, “Midland Funding LLC purchased this debt

and is attempting to collect it by placing the account with TrueAccord.”

       102.    The July 1, 2020 Email was the initial communication received by Ms. Hesse from

TrueAccord.

       103.    The July 1, 2020 Email contained the required disclosure provided under § 1692g.

       104.    On or about July 8, 2020, an email collection notice was sent to Ms. Hesse from

TrueAccord (the “July 8, 2020 Email”), seeking to collect the Debt. (A true and accurate copy of

the July 8, 2020 Email is annexed hereto as “Exhibit 4”)

       105.    Ms. Hesse received and read the July 8, 2020 Email.

       106.    The July 8, 2020 Email states, in the relevant part, the “creditor who currently owns

this [Debt]” is “Midland Funding, LLC”.

       107.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       108.    The July 8, 2020 Email demanded payment from Ms. Hesse.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 13 of 46 PageID #: 134




       109.     The July 8, 2020 Email did not contain any language to prevent overshadowing of

Ms. Hesse’s 1692g rights.

       110.     The demand for payment within the July 8, 2020 Email overshadowed Ms. Hesse’s

1692g rights.

       111.     On or about July 20, 2020, an email collection notice was sent to Ms. Hesse from

TrueAccord (the “July 20, 2020 Email”), seeking to collect the Debt. (A true and accurate copy of

the July 20, 2020 Email is annexed hereto as “Exhibit 5”)

       112.     Ms. Hesse received and read the July 20, 2020 Email.

       113.     The July 20, 2020 Email states, in the relevant part, “Midland Funding LLC

(current creditor…)…”

       114.     The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       115.     The July 20, 2020 Email demanded payment from Ms. Hesse.

       116.     The July 20, 2020 Email did not contain any language to prevent overshadowing

of Ms. Hesse’s 1692g rights.

       117.     The demand for payment within the July 20, 2020 Email overshadowed Ms.

Hesse’s 1692g rights.

       118.     On or about July 25, 2020, an email collection notice was sent to Ms. Hesse from

TrueAccord (the “July 25, 2020 Email”), seeking to collect the Debt. (A true and accurate copy of

the July 25, 2020 Email is annexed hereto as “Exhibit 6”)

       119.     Ms. Hesse received and read the July 25, 2020 Email.

       120.     The July 25, 2020 Email states, in the relevant part, the “[Current] Creditor” of the

Debt is “Midland Funding, LLC”.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 14 of 46 PageID #: 135




       121.   The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       122.   The July 25, 2020 Email demanded payment from Ms. Hesse.

       123.   The July 25, 2020 Email did not contain any language to prevent overshadowing

of Ms. Hesse’s 1692g rights.

       124.   The demand for payment within the July 25, 2020 Email overshadowed Ms.

Hesse’s 1692g rights.

       125.   On or about July 30, 2020, an email collection notice was sent to Ms. Hesse from

TrueAccord (the “July 30, 2020 Email”), seeking to collect the Debt. (A true and accurate copy of

the July 30, 2020 Email is annexed hereto as “Exhibit 7”)

       126.    Ms. Hesse received and read the July 30, 2020 Email.

       127.   The July 30, 2020 Email states, in the relevant part, “You can get started on

resolving your Midland Funding LLC account as well by clicking the link above!”

       128.   The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       129.   The July 30, 2020 Email demanded payment from Ms. Hesse.

       130.   The July 30, 2020 Email did not contain any language to prevent overshadowing

of Ms. Hesse’s 1692g rights.

       131.   The demand for payment within the July 30, 2020 Email overshadowed Ms.

Hesse’s 1692g rights.

       132.   TrueAccord sent four emails to Ms. Hesse demanding payment within the 30-day

dispute and verification period overshadowing Ms. Hesse’s 1692g rights.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 15 of 46 PageID #: 136




       133.    On or about August 9, 2020, an email collection notice was sent to Ms. Hesse from

TrueAccord (the “August 9, 2020 Email”), seeking to collect the Debt. (A true and accurate copy

of the August 9, 2020 Email is annexed hereto as “Exhibit 8”)

       134.    Ms. Hesse received and read the August 9, 2020 Email.

       135.    The August 9, 2020 Email states, in the relevant part, “We’d like to discuss

solutions for your outstanding balance of $535.87 with Midland Funding LLC (current

creditor…)…”

       136.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       137.    On or about August 20, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “August 20, 2020 Email”), seeking to collect the Debt. (A true and accurate

copy of the August 20, 2020 Email is annexed hereto as “Exhibit 9”)

       138.    Ms. Hesse received and read the August 20, 2020 Email.

       139.    The August 20, 2020 Email states, in the relevant part, “TrueAccord is a collection

agency and is authorized to collect on your $535.87 debt to Midland Funding LLC (current

creditor…)…”

       140.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       141.    On or about August 26, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “August 26, 2020 Email”), seeking to collect the Debt. (A true and accurate

copy of the August 26, 2020 Email is annexed hereto as “Exhibit 10”)

       142.    Ms. Hesse received and read the August 26, 2020 Email.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 16 of 46 PageID #: 137




       143.   The August 26, 2020 Email states, in the relevant part, “Your debt with Midland

Funding LLC (current creditor…)…”

       144.   The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       145.   On or about August 30, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “August 30, 2020 Email”), seeking to collect the Debt. (A true and accurate

copy of the August 30, 2020 Email is annexed hereto as “Exhibit 11”)

       146.    Ms. Hesse received and read the August 30, 2020 Email.

       147.   The August 30, 2020 Email states, in the relevant part, “Your balance with Midland

Funding LLC (current creditor…)…”

       148.   The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       149.   On or about September 2, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “September 2, 2020 Email”), seeking to collect the Debt. (A true and

accurate copy of the September 2, 2020 Email is annexed hereto as “Exhibit 12”)

       150.    Ms. Hesse received and read the September 2, 2020 Email.

       151.   The September 2, 2020 Email states, in the relevant part, “You still have to pay

your debt with Midland Funding LLC (current creditor…)…”

       152.   The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       153.   On or about September 6, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “September 6, 2020 Email”), seeking to collect the Debt. (A true and

accurate copy of the September 6, 2020 Email is annexed hereto as “Exhibit 13”)
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 17 of 46 PageID #: 138




       154.      Ms. Hesse received and read the September 6, 2020 Email.

       155.      The September 6, 2020 Email states, in the relevant part, “Your balance with

Midland Funding LLC (current creditor…)…”

       156.      The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       157.      On or about September 10, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “September 10, 2020 Email”), seeking to collect the Debt. (A true and

accurate copy of the September 10, 2020 Email is annexed hereto as “Exhibit 14”)

       158.      Ms. Hesse received and read the September 10, 2020 Email.

       159.      The September 10, 2020 Email states, in the relevant part, “My name is Isabel and

I’m your fully automated Account Manager over at TrueAccord.”

       160.      The foregoing confused Ms. Hesse as she was unsure if Isabel Orozco was a real

person or not.

       161.      The September 10, 2020 Email states, in the relevant part, the “Current Creditor”

of the Debt is “Midland Funding, LLC”.

       162.      The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

       163.      The September 10, 2020 Email further states, the “Product” is “Midland Credit

Management, Inc.”.

       164.      The foregoing is false, deceptive, misleading, and/or confusing, as Midland Credit

Management, Inc. is not the “product” of the Debt.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 18 of 46 PageID #: 139




        165.    The September 10, 2020 Email states at the bottom of the email, “This was

originally an account with COMENITY BANK (VICTORIA’S SECRET), account number ending

in”, then fails to provide the last series of digits of the account number.

        166.    Ms. Hesse couldn’t not identify the Debt because TrueAccord and Midand Funding

provided false, misleading, deceptive, and/or confusing information and/or failed to provide

critical information regarding the Debt, i.e. the last series of digits of the original creditor account

number.

        167.    On or about September 14, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “September 14, 2020 Email”), seeking to collect the Debt. (A true and

accurate copy of the September 14, 2020 Email is annexed hereto as “Exhibit 15”)

        168.    Ms. Hesse received and read the September 14, 2020 Email.

        169.    The September 14, 2020 Email states, in the relevant part, “Our records show you

haven’t been in touch with us.”

        170.    The September 14, 2020 Email states, in the relevant part, “You should respond

especially if you have questions above this outstanding balance with Midland Funding LLC

(current creditor…)…”

        171.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

        172.    The September 14, 2020 Email states at the bottom of the email, “This was

originally an account with COMENITY BANK (VICTORIA’S SECRET), account number ending

in”, then fails to provide the last series of digits of the account number.

        173.    Ms. Hesse couldn’t not identify the Debt because TrueAccord and Midand Funding

provided false, misleading, deceptive, and/or confusing information and/or failed to provide
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 19 of 46 PageID #: 140




critical information regarding the Debt, i.e. the last series of digits of the original creditor account

number.

        174.    On or about September 20, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “September 20, 2020 Email”), seeking to collect the Debt. (A true and

accurate copy of the September 20, 2020 Email is annexed hereto as “Exhibit 16”)

        175.    Ms. Hesse received and read the September 20, 2020 Email.

        176.    The September 20, 2020 Email states, in the relevant part, “you haven’t fulfilled

your obligation to Midland Funding LLC (current creditor…)…”

        177.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

        178.    The September 20, 2020 Email states at the bottom of the email, “This was

originally an account with COMENITY BANK (VICTORIA’S SECRET), account number ending

in”, then fails to provide the last series of digits of the account number.

        179.    Ms. Hesse couldn’t not identify the Debt because TrueAccord and Midand Funding

provided false, misleading, deceptive, and/or confusing information and/or failed to provide

critical information regarding the Debt, i.e. the last series of digits of the original creditor account

number.

        180.    On or about September 23, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “September 23, 2020 Email”), seeking to collect the Debt. (A true and

accurate copy of the September 23, 2020 Email is annexed hereto as “Exhibit 17”)

        181.    Ms. Hesse received and read the September 23, 2020 Email.

        182.    The September 23, 2020 Email states, in the relevant part, “We’ve told you in the

past emails that you owe a balance of $535.87 to COMENITY BANK (VICTORIA’S SECRET).”
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 20 of 46 PageID #: 141




        183.    Below the foregoing the September 23, 2020 Email states, in the relevant part, the

“Current Creditor” of the Debt is “Midland Funding, LLC”.

        184.    The foregoing is false, deceptive, misleading, and/or confusing because the

September 23, 2020 Email is indicating that Ms. Hesse owes the Debt to Comenity Bank and

Midland Funding LLC.

        185.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

        186.    The September 23, 2020 Email states, “Original creditor account ending in”, then

fails to provide the last series of digits of the account number.

        187.    Ms. Hesse couldn’t not identify the Debt because TrueAccord and Midand Funding

provided false, misleading, deceptive, and/or confusing information and/or failed to provide

critical information regarding the Debt, i.e. the last series of digits of the original creditor account

number.

        188.    The September 23, 2020 Email further provides personal information of Ms.

Hesse’s in the body of the email, including, her email address, phone number, and mailing address.

        189.    The September 23, 2020 Email also includes a “Balance Origin” section, which

states, “Original Creditor” of “COMENITY BANK (VICTORIA’S SECRET)”, an “Account Open

Date” of “October 12, 2018”, an “Original Transaction Date” of “June 26, 2020”, and a “Product”

of “Midland Credit Management, Inc.”.

        190.    The foregoing is false, deceptive, misleading, and/or confusing as Ms. Hesse did

not make any transaction on June 26, 2020 and never had a “Product” with “Midland Credit

Management, Inc.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 21 of 46 PageID #: 142




       191.      On or about September 26, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “September 26, 2020 Email”), seeking to collect the Debt. (A true and

accurate copy of the September 26, 2020 Email is annexed hereto as “Exhibit 18”)

       192.      Ms. Hesse received and read the September 26, 2020 Email.

       193.      The subject line of the September 26, 2020 Email states, “We’d like to work with

your to solve this issue”.

       194.      The foregoing subject line did not inform Ms. Hesse that the September 26, 2020

Email contained sensitive information regarding the Debt.

       195.      The September 26, 2020 Email contained a TrueAccord account number in the

upper part of the body of the email.

       196.      In the body of the September 26, 2020 Email there are several bullet points.

       197.      The first bullet point in the September 26, 2020 Email states, “You have an

outstanding balance of $535.87.

       198.      The second bullet point in the September 26, 2020 Email states, “You originally

owed this to Midland Funding, LLC (current creditor of your original COMENITY BANK

(VICTORIA’S SECRET) account).

       199.      The third bullet point in the September 26, 2020 Email states, “But your debt went

into a collection process and is currently owned by Midland Funding, LLC. We’re collecting on

their behalf.”

       200.      Upon information and belief, Midland Funding may not be the current creditor or

owner of the Debt.

       201.      To the extent that Midland Funding is the current creditor or owner of the Debt,

second and third bullet point in the September 26, 2020 Email contradict each other.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 22 of 46 PageID #: 143




        202.   The second bullet point in the September 26, 2020 Email states that the Debt was

“originally” owed to Midland Funding, then states in parentheses “current creditor of your original

Comenity Bank…account”.

        203.   The second bullet point in the September 26, 2020 Email states that the Debt was

“originally” owed to Midland Funding, while the third bullet point states that Midland Funding is

the “current creditor” of the Debt.

        204.   The Debt was not originated by Midland Funding.

        205.   Midland Funding and Comenity Bank cannot both be the originating or original

creditor.

        206.   The foregoing misidentification of the original creditor and current creditor is false,

misleading, deceptive, and/or confusing.

        207.   TrueAccord states that it is an agent of Midland in the third bullet point of the

September 26, 2020 Email, “We’re collecting on [Midland’s] behalf.”

        208.   Just above the signature line in the body of the September 26, 2020 Email it states,

“Here are the details:”.

        209.   Then the September 26, 2020 Email states, “Current creditor: Midland Funding,

LLC”.

        210.   Underneath the foregoing the September 26, 2020 Email states, “Original creditor:

COMENITY BANK (VICTORIA’S SECRET)”.

        211.   Underneath the foregoing the September 26, 2020 Email states, “Balance Due:

$535.87”.

        212.   Underneath the foregoing the September 26, 2020 Email states, “Original creditor

account ending in:”.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 23 of 46 PageID #: 144




        213.    The foregoing details regarding the Debt indicates that Midland Funding, LLC is

the current creditor when the second bullet point in the body of the September 26, 2020 Email

indicated that Midland Funding, LLC was the original creditor.

        214.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

        215.    The foregoing details regarding the Debt indicates that Comenity Bank (Victoria’s

Secret) is the original creditor when the second bullet point in the body of the September 26, 2020

Email indicated that Midland Funding, LLC was the original creditor.

        216.    The foregoing details regarding the Debt indicates that Comenity Bank (Victoria’s

Secret) is the original creditor, when Comenity Bank and Victoria’s Secret are two different

entities.

        217.    Victoria’s Secret is owned by L Brands, not Comenity Bank.

        218.    Victoria’s Secret is not a bank.

        219.    Victoria’s Secret does not issue credit to consumers.

        220.    The foregoing details regarding the Debt provided in the September 26, 2020 Email

are false, misleading, deceptive, and/or confusing.

        221.    The September 26, 2020 Email states, “Original creditor account ending in:”, then

fails to provide the last series of digits of the account number.

        222.    Ms. Hesse couldn’t not identify the Debt because TrueAccord and Midand Funding

provided false, misleading, deceptive, and/or confusing information and/or failed to provide

critical information regarding the Debt, i.e. the last series of digits of the original creditor account

number.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 24 of 46 PageID #: 145




        223.    On or about September 30, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “September 30, 2020 Email”), seeking to collect the Debt. (A true and

accurate copy of the September 30, 2020 Email is annexed hereto as “Exhibit 19”)

        224.    Ms. Hesse received and read the September 30, 2020 Email.

        225.    The September 30, 2020 Email states, in the relevant part, “This is about your

balance of $535.87 with Midland Funding LLC (current creditor…)…”

        226.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

        227.    The September 30, 2020 Email states at the bottom of the email, “This was

originally an account with COMENITY BANK (VICTORIA’S SECRET), account number ending

in”, then fails to provide the last series of digits of the account number.

        228.    Ms. Hesse couldn’t not identify the Debt because TrueAccord and Midand Funding

provided false, misleading, deceptive, and/or confusing information and/or failed to provide

critical information regarding the Debt, i.e. the last series of digits of the original creditor account

number.

        229.    On or about October 2, 2020, an email collection notice was sent to Ms. Hesse from

TrueAccord (the “October 2, 2020 Email”), seeking to collect the Debt. (A true and accurate copy

of the October 2, 2020 Email is annexed hereto as “Exhibit 20”)

        230.    Ms. Hesse received and read the October 2, 2020 Email.

        231.    The October 2, 2020 Email states, in the relevant part, “your outstanding balance

to Midland Funding LLC (current creditor…)…”

        232.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 25 of 46 PageID #: 146




        233.    The October 2, 2020 Email states at the bottom of the email, “This was originally

an account with COMENITY BANK (VICTORIA’S SECRET), account number ending in”, then

fails to provide the last series of digits of the account number.

        234.    Ms. Hesse couldn’t not identify the Debt because TrueAccord and Midland

Funding provided false, misleading, deceptive, and/or confusing information and/or failed to

provide critical information regarding the Debt, i.e. the last series of digits of the original creditor

account number.

        235.    On or about October 7, 2020, an email collection notice was sent to Ms. Hesse from

TrueAccord (the “October 7, 2020 Email”), seeking to collect the Debt. (A true and accurate copy

of the October 7, 2020 Email is annexed hereto as “Exhibit 21”)

        236.    Ms. Hesse received and read the October 7, 2020 Email.

        237.    The October 7, 2020 Email states, in the relevant part, “Your balance of $535.87,

originally owed to COMENITY BANK (VICTORIA’S SECRET) but now owned by Midland

Funding LLC is an important obligation.”

        238.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

        239.    The October 7, 2020 Email states at the bottom of the email, “This was originally

an account with COMENITY BANK (VICTORIA’S SECRET), account number ending in”, then

fails to provide the last series of digits of the account number.

        240.    Ms. Hesse couldn’t not identify the Debt because TrueAccord and Midand Funding

provided false, misleading, deceptive, and/or confusing information and/or failed to provide

critical information regarding the Debt, i.e. the last series of digits of the original creditor account

number.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 26 of 46 PageID #: 147




        241.    On or about October 11, 2020, an email collection notice was sent to Ms. Hesse

from TrueAccord (the “October 11, 2020 Email”), seeking to collect the Debt. (A true and accurate

copy of the October 11, 2020 Email is annexed hereto as “Exhibit 22”)

        242.    Ms. Hesse received and read the October 11, 2020 Email.

        243.    The October 11, 2020 Email states, in the relevant part, “Your $535.87 balance

with Midland Funding LLC (current creditor…)…”

        244.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter,

which represent that “Midland Credit Management, Inc.” is the “Current Creditor” of the Debt.

        245.    The October 11, 2020 Email further states, in the relevant part, the “You agreed to

terms that indicate you are liable to pay this balance.”

        246.    The foregoing is false, deceptive, and/or misleading, as TrueAccord has not

reviewed any information regarding the Debt to make such statement and has no information in its

possession to justify making such statement.

        247.    The October 11, 2020 Email states at the bottom of the email, “This was originally

an account with COMENITY BANK (VICTORIA’S SECRET), account number ending in”, then

fails to provide the last series of digits of the account number.

        248.    Ms. Hesse couldn’t not identify the Debt because TrueAccord and Midand Funding

provided false, misleading, deceptive, and/or confusing information and/or failed to provide

critical information regarding the Debt, i.e. the last series of digits of the original creditor account

number.

        249.    The Emails individually and collectively were false, deceptive, misleading, and/or

confusing, as they contained contradictory information regarding the Debt.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 27 of 46 PageID #: 148




       250.     Upon information and belief, Midland Funding had actual knowledge of

TrueAccord’s FDCPA violations when communicating with Ms. Hesse and Midland Funding

failed to stop such violations by TrueAccord.

       251.     Upon information and belief, via a contractual relationship between Midland

Funding and TrueAccord, Midland Funding had control or the ability to control TrueAccord’s

conduct when communicating and attempting to collect the Debt from Ms. Hesse, on behalf of

Midland Funding.

       252.     Upon information and belief, TrueAccord has a pattern and practice of sending

false, deceptive, misleading, and/or confusing letters or emails to consumers in the hopes of

tricking consumers into paying debts, including debts they would normally dispute, or may not

owe.

       253.     TrueAccord’s and Midland Funding’s conduct detailed herein violated the FDCPA.

       254.     Ms. Hesse had to spend time, and had to hire counsel, to investigate TrueAccord’s

and Midland Funding’s conduct described herein.

                         CLASS ACTION ALLEGATIONS AGAINST
                         MIDLAND CREDIT MANAGEMENT, INC.

       255.     Plaintiff brings this action as a class action, pursuant to Rule 23 of the Federal Rules

of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all consumers and their

successors in interest (the “Midland Credit Class”), who were sent a debt collection letter which

was not returned by the post office, which are in violation of the FDCPA, as described in this

Complaint.

             a. This Action is properly maintained as a class action. The Midland Credit Class

                consists of:

                THE MIDLAND CREDIT CLASS
Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 28 of 46 PageID #: 149




           All consumers within the State of Missouri, who were sent a collection letter, within

           the Class Period, that was not returned as undeliverable, from Midland Credit,

           attempting to collect a consumer debt, which were similar in form or format to the

           May 21, 2020 Letter and February 24, 2021 Letter described in this Complaint,

           where Midland Credit conveyed information regarding the debt to a third-party

           vendor.

        b. The Class period begins one year prior to the filing of this Action through 21 days

           post the filing of this Action.

        c. The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

           class action:

        d. Upon information and belief, the Class is so numerous that joinder of all members

           is impracticable because there are hundreds and/or thousands of persons who have

           received debt collection letters from Midland Credit that violate specific provisions

           of the FDCPA. Plaintiff is complaining of a standard form or template letter that is

           sent to hundreds of persons;

        e. There are questions of law and fact which are common to the Class and which

           predominate over questions affecting any individual Class member. These common

           questions of law and fact include, without limitation:

        f. Whether Midland Credit violated various provisions of the FDCPA including but

           not limited to:

                i. 15 U.S.C. §§ 1692c(b), and 1692f;

               ii. Whether Plaintiff and the Class have been injured by the Midland Credit’s

                   conduct;
Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 29 of 46 PageID #: 150




              iii. Whether Plaintiff and the Class have sustained damages and are entitled to

                   restitution as a result of Midland Credit’s wrongdoing and if so, what is the

                   proper measure and appropriate statutory formula to be applied in

                   determining such damages and restitution; and

        g. Plaintiff’s claims are typical of the Class, which all arise from the same operative

           facts and are based on the same legal theories.

        h. Plaintiff has no interest adverse or antagonistic to the interest of the other members

           of the Class.

        i. Plaintiff will fairly and adequately protect the interest of the Class and has retained

           experienced and competent attorneys to represent the Class.

        j. A Class Action is superior to other methods for the fair and efficient adjudication

           of the claims herein asserted. Plaintiff anticipates that no unusual difficulties are

           likely to be encountered in the management of this class action.

        k. A Class Action will permit large numbers of similarly situated persons to prosecute

           their common claims in a single forum simultaneously and without the duplication

           of effort and expense that numerous individual actions would engender. Class

           treatment will also permit the adjudication of relatively small claims by many Class

           members who could not otherwise afford to seek legal redress for the wrongs

           complained of herein. Absent a Class Action, class members will continue to suffer

           losses of statutory protected rights as well as monetary damages. If Midland

           Credit’s conduct is allowed to proceed without remedy they will continue to reap

           and retain the proceeds of their ill-gotten gains.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 30 of 46 PageID #: 151




                    CLASS ACTION ALLEGATIONS AGAINST
                TRUEACCORD, CORP. AND MIDLAND FUNDING, LLC

       256.    Plaintiff brings this action as a class action, pursuant to Rule 23 of the Federal Rules

of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all consumers and their

successors in interest (the “TrueAccord Class”), who have received debt collection email notices

from TrueAccord on behalf of Midland Funding which are in violation of the FDCPA, as described

in this Complaint.

           a. This Action is properly maintained as a class action. The TrueAccord Class consists

               of:

               THE TRUEACCORD CLASS

               All consumers within the State of Missouri, were sent an email collection notice,

               within the Class Period, that was not returned as undeliverable, from TrueAccord

               on behalf of Midland Funding, attempting to collect a consumer debt, which were

               similar in form or format to the Emails described in this Complaint, which included

               contradictory information regarding the debt, did not clearly or correctly identify

               the name of the current creditor of the debt, and/or was missing information

               regarding the debt.

           b. The Class period begins one year prior to the filing of this Action through 21 days

               post the filing of this Action.

           c. The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

               class action:

           d. Upon information and belief, the TrueAccord Class is so numerous that joinder of

               all members is impracticable because there are hundreds and/or thousands of

               persons who have received email collection notices from TrueAccord on behalf of
Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 31 of 46 PageID #: 152




           Midland Funding that violate specific provisions of the FDCPA. Plaintiff is

           complaining of a standard form email collection notice that is sent to hundreds or

           thousands of persons;

        e. There are questions of law and fact which are common to the TrueAccord Class

           and which predominate over questions affecting any individual Class member.

           These common questions of law and fact include, without limitation:

        f. Whether TrueAccord and Midland Funding violated various provisions of the

           FDCPA including but not limited to:

                i. 15 U.S.C. §§ 1692e,1692e(2)(A), & 1692e(10), 1692f, and 1692g;

               ii. Whether Plaintiff and the TrueAccord Class have been injured by

                   TrueAccord’s and Midland Funding’s conduct;

              iii. Whether Plaintiff and the TrueAccord Class have sustained damages and

                   are entitled to restitution as a result of TrueAccord’s and Midland Funding’s

                   wrongdoing and if so, what is the proper measure and appropriate statutory

                   formula to be applied in determining such damages and restitution; and

        g. Plaintiff’s claims are typical of the TrueAccord Class, which all arise from the same

           operative facts and are based on the same legal theories.

        h. Plaintiff has no interest adverse or antagonistic to the interest of the other members

           of the TrueAccord Class.

        i. Plaintiff will fairly and adequately protect the interest of the TrueAccord Class and

           has retained experienced and competent attorneys to represent the Class.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 32 of 46 PageID #: 153




           j. A Class Action is superior to other methods for the fair and efficient adjudication

               of the claims herein asserted. Plaintiff anticipates that no unusual difficulties are

               likely to be encountered in the management of this class action.

           k. A Class Action will permit large numbers of similarly situated persons to prosecute

               their common claims in a single forum simultaneously and without the duplication

               of effort and expense that numerous individual actions would engender. Class

               treatment will also permit the adjudication of relatively small claims by many Class

               members who could not otherwise afford to seek legal redress for the wrongs

               complained of herein. Absent a Class Action, class members will continue to suffer

               losses of statutory protected rights as well as monetary damages. If TrueAccord’s

               and Midland Funding’s conduct is allowed to proceed without remedy they will

               continue to reap and retain the proceeds of their ill-gotten gains.

                   COUNT I: Violation of § 1692c(b) of the FDCPA Against
                            Midland Credit Management, Inc.

       257.    Plaintiff incorporates by reference Paragraphs 1 to 18 and 34 to 62 of this

Complaint as if fully stated herein.

       258.    15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”

       259.    The third-party vendor does not fall within any of the exceptions provided for in 15

U.S.C. § 1692c(b).

       260.    Plaintiff never consented to Midland Credit’s communication with third-party

vendor(s) concerning the alleged Debt.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 33 of 46 PageID #: 154




       261.    Plaintiff never consented to Midland Credit’s communication with third-party

vendor(s) concerning Plaintiff’s personal and/or confidential information.

       262.    Plaintiff never consented to Midland Credit’s communication with anyone

concerning the alleged Debt or concerning Plaintiff’s personal and/or confidential information.

       263.    Upon information and belief, Midland Credit has utilized third-party vendor(s) for

these purposes thousands of times.

       264.    Midland Credit utilizes third-party vendor(s) in this regard for the sole purpose of

maximizing its profits.

       265.    Midland Credit utilizes third-party vendor(s) without regard to the propriety and

privacy of the information which it discloses to such third-party.

       266.    Midland Credit utilizes third-party vendor(s) with reckless disregard for the harm

to Plaintiff and other consumers that could result from Midland Credit’s unauthorized disclosure

of such private and sensitive information.

       267.    Midland Credit violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to third-party vendor(s).

       268.    Midland Credit’s violation of §1692c(b) of the FDCPA renders it liable for actual

and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                    COUNT II: Violation of § 1692g of the FDCPA Against
                           Midland Credit Management, Inc.

       269.    Plaintiff incorporates by reference Paragraphs 1 to 18 and 34 to 62 of this

Complaint as if fully stated herein.

       270.    Pursuant to Section § 1692g of the FDCPA, within five days of an initial

communication with a consumer, a debt collector must provide a written notice, known as a “G-

notice”, that contains relevant information about the alleged debt and how to dispute it.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 34 of 46 PageID #: 155




       271.    In the relevant part, § 1692g(a)(2) states:

               (a) …Within five days after the initial communication with a consumer in
                   connection with the collection of any debt, a debt collector shall, unless the
                   following information is contained in the initial communication or the
                   consumer has paid the debt, send the consumer a written notice
                   containing—

                   …
                   (2) the name of the creditor to whom the debt is owed;
                   …
       272.    The May 21, 2020 Letter and February 24, 2021 Letter fail to represent the accurate

name of the current creditor.

       273.    Midland Credit’s conduct violates of 15 U.S.C. § 1692g.

       274.    Midland Credit’s violation of §1692g of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

    COUNT III: Violation of §§ 1692e, 1692e(2)(A), & 1692e(10) of the FDCPA Against
                          Midland Credit Management, Inc.

       275.    Plaintiff incorporates by reference Paragraphs 1 to 18 and 34 to 62 of this

Complaint as if fully stated herein.

       276.    Section 1692e of the FDCPA prohibits the use of any false, deceptive, or misleading

representation or means in connection with the collection of any debt, and underscores the general

application of such prohibition.

       277.    §1692e(2)(A) and 1692e(10) of the FDCPA provide,

       A debt collector may not use any false, deceptive, or misleading representation or means
       in connection with the collection of any debt. Without limiting the general application of
       the foregoing, the following conduct is a violation of this section:
       …
       (2) The false representation of—
               (A) the character, amount, or legal status of any debt; or
       …
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 35 of 46 PageID #: 156




        (10) The use of any false representation or deceptive means to collect or attempt to collect
        any debt or to obtain information concerning a consumer.
        …
        278. The May 21, 2020 Letter and February 24, 2021 Letter fail to represent the accurate

name of the current creditor.

        279.   Based upon the foregoing, Midland Credit’s failure to state the accurate name of

the current creditor was a false, deceptive, and/or misleading representation or means in connection

with the collection of the Debt.

        280.   Based upon the foregoing, Midland Credit falsely represented the character of the

Debt.

        281.   Based upon the foregoing, Midland Credit’s failure to state the accurate name of

the current creditor was a false representation or deceptive means to collect or attempt to collect

the Debt.

        282.   Midland Credit’s conduct violates of 15 U.S.C. §§ 1692e, 1692e(2)(A), and

1692e(10).

        283.   Midland Credit’s violation of §§ 1692e, 1692e(2)(A), and 1692e(10) of the FDCPA

renders it liable for actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15

U.S.C. § 1692k.

                    COUNT IV: Violation of §1692f of the FDCPA Against
                           Midland Credit Management, Inc.

        284.   Plaintiff incorporates by reference Paragraphs 1 to 18 and 34 to 62 of this

Complaint as if fully stated herein.

        285.   Section 1692f of the FDCPA provides that “[a] debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt”, and underscores “the general

application of” such prohibition.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 36 of 46 PageID #: 157




       286.    In violating §§ 1692c(b), 1692g, and 1692e of the FDCPA, as detailed in Count I,

II, and III, herein, Midland Credit has implicitly also violated §1692f of the FDCPA by virtue of

the unfair practices alleged therein.

       287.    The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

       288.    Midland Credit disclosed Plaintiff’s private and sensitive information to the third-

party vendor(s).

       289.    Midland Credit violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s Debt to third-party vendor(s).

       290.    The May 21, 2020 Letter and February 24, 2021 Letter fail to represent the accurate

name of the current creditor of the Debt.

       291.    Midland Credit’s conduct constitutes unfair and unconscionable acts by Midland

Credit, in violation of 15 U.S.C. § 1692f.

       292.    Midland Credit’s violation of §1692f of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                   COUNT V: Violation of § 1692c(b) of the FDCPA Against
                                 Midland Funding, LLC

       293.    Plaintiff incorporates by reference Paragraphs 1 to 11, 19 to 36, and 63 to 254 of

this Complaint as if fully stated herein.

       294.    15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 37 of 46 PageID #: 158




       295.    The third-party vendors that, upon information and belief, Midland Funding

utilized in its efforts to collect the alleged Debt do not fall within any of the exceptions provided

for in 15 U.S.C. § 1692c(b).

       296.    Plaintiff never consented to Midland Funding’s communication with third-party

vendor(s) concerning the alleged Debt.

       297.    Plaintiff never consented to Midland Funding’s communication with third-party

vendor(s) concerning Plaintiff’s personal and/or confidential information.

       298.    Plaintiff never consented to Midland Funding’s communication with anyone

concerning the alleged Debt or concerning Plaintiff’s personal and/or confidential information.

       299.    Upon information and belief, Midland Funding has utilized third-party vendor(s)

for these purposes thousands of times.

       300.    Midland Funding utilizes third-party vendor(s) in this regard for the sole purpose

of maximizing its profits.

       301.    Midland Funding utilizes third-party vendor(s) without regard to the propriety and

privacy of the information which it discloses to such third-party.

       302.    Midland Funding utilizes third-party vendor(s) with reckless disregard for the harm

to Plaintiff and other consumers that could result from Midland Funding’s unauthorized disclosure

of such private and sensitive information.

       303.    Either, TrueAccord was acting within the scope of an employee, representative, or

agent on behalf of Midland Funding for purposes of collecting the Debt for Midland Funding and

Midland Funding is responsible for the conduct of TrueAccord as its employee, representative, or

agent, as Midland Funding was collecting or attempting to collect the Debt through TrueAccord,
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 38 of 46 PageID #: 159




therefore is responsible for the acts, conduct, and/or omissions of TrueAccord; or Midland Funding

violated 15 U.SC. § 1692c(b) when it conveyed information regarding the Debt to TrueAccord.

       304.    Midland Funding’s violation of §1692c(b) of the FDCPA renders it liable for actual

and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                COUNT VI: Violation of § 1692c(a)(1) of the FDCPA Against
                     TrueAccord, Corp. & Midland Funding, LLC

       305.    Plaintiff incorporates by reference Paragraphs 1 to 11, 19 to 36, and 63 to 254 of

this Complaint as if fully stated herein.

       306.    15 U.S.C. § 1692c(a)(1) provides that, “without the prior consent of the consumer

given directly to the debt collector…, a debt collector may not communicate with a consumer in

connection with the collection of any debt at any unusual time or place or a time or place known

or which should be known to be inconvenient to the consumer.”

       307.    Sometime around July 1, 2020, TrueAccord began an email campaign and sent Ms.

Hesse a total of at least 20 emails, over a three-month period.

       308.    The Emails were sent to Ms. Hesse during a national state of emergency, as well as

a state of emergency declared by the State of Missouri resulting from the COVID-19 pandemic.

       309.    The Emails caused notifications to appear and sound on Ms. Hesse’s cellular phone.

       310.    The Emails were received in as little as three (3) days apart and as many as two (2)

per calendar week.

       311.    Upon information and belief, the Emails are form or template email collection

notices regularly used by TrueAccord.

       312.    Upon information and belief, the Emails are computer generated and sent to

consumers in mass.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 39 of 46 PageID #: 160




         313.   Ms. Hesse did not request any communications to be sent to her via email from

TrueAccord.

         314.   Ms. Hesse did not authorize TrueAccord to send any communications to her via

email.

         315.   TrueAccord and Midland Funding violated 15 U.S.C. § 1692c(a)(1) when they

continuously contacted Ms. Hesse during unusual times or places or at times or a place known or

which should be known to be inconvenient to Ms. Hesse.

         316.   TrueAccord’s and Midland Funding’s violation of §1692c(a)(1) of the FDCPA

renders it liable for actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15

U.S.C. § 1692k.

                  COUNT VII: Violation of § 1692d(5) of the FDCPA Against
                      TrueAccord, Corp. & Midland Funding, LLC

         317.   Plaintiff incorporates by reference Paragraphs 1 to 11, 19 to 36, and 63 to 254 of

this Complaint as if fully stated herein.

         318.   15 U.S.C. § 1692c(a)(1) prohibits a debt collector from engaging “in any conduct

the natural consequence of which is to harass, oppress, or abuse any person in connection with

the collection of a debt.” Including, “causing a telephone to ring or engaging any person in

telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.”

         319.   Sometime around July 1, 2020, TrueAccord began an email campaign and sent Ms.

Hesse a total of at least 20 emails, over a three-month period.

         320.   The Emails were sent to Ms. Hesse during a national state of emergency, as well as

a state of emergency declared by the State of Missouri resulting from the COVID-19 pandemic.

         321.   The Emails caused notifications to appear and sound on Ms. Hesse’s cellular phone.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 40 of 46 PageID #: 161




         322.   The Emails were received in as little as three (3) days apart and as many as two (2)

per calendar week.

         323.   Upon information and belief, the Emails are form or template email collection

notices regularly used by TrueAccord.

         324.   Upon information and belief, the Emails are computer generated and sent to

consumers in mass.

         325.   Ms. Hesse did not request any communications to be sent to her via email from

TrueAccord.

         326.   Ms. Hesse did not authorize TrueAccord to send any communications to her via

email.

         327.   TrueAccord and Midland Funding violated 15 U.S.C. § 1692d(5) when they

repeatedly caused Ms. Hesse’s cellular phone to receive email notifications and ring with intent to

annoy, abuse, or harass Ms. Hesse into paying the Debt.

         328.   TrueAccord’s and Midland Funding’s violation of §1692d(5) of the FDCPA

renders it liable for actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15

U.S.C. § 1692k.

                   COUNT VIII: Violation of § 1692g of the FDCPA Against
                      TrueAccord, Corp. & Midland Funding, LLC

         329.   Plaintiff incorporates by reference Paragraphs 1 to 11, 19 to 36, and 63 to 254 of

this Complaint as if fully stated herein.

         330.   Pursuant to Section § 1692g of the FDCPA, within five days of an initial

communication with a consumer, a debt collector must provide a written notice, known as a “G-

notice”, that contains relevant information about the alleged debt and how to dispute it.

         331.   In the relevant part, § 1692g(a)(2) states:
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 41 of 46 PageID #: 162




                (b) …Within five days after the initial communication with a consumer in
                    connection with the collection of any debt, a debt collector shall, unless the
                    following information is contained in the initial communication or the
                    consumer has paid the debt, send the consumer a written notice
                    containing—

                   …
                   (3) the name of the creditor to whom the debt is owed;
                   …
         332.   The July 1, 2020 Email was the initial communication received by Plaintiff from

TrueAccord regarding the Debt.

         333.   The July 1, 2020 Email states, in the relevant part, the “Current Creditor” of the

Debt is “Midland Funding, LLC”.

         334.   The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter

received by Plaintiff from Midland Credit, which represent that “Midland Credit Management,

Inc.” is the “Current Creditor” of the Debt.

         335.   TrueAccord’s and Midland Funding’s conduct violates 15 U.S.C. § 1692g.

         336.   TrueAccord’s and Midland Funding’s violation of §1692g of the FDCPA renders

it liable for actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. §

1692k.

    COUNT IX: Violation of §§ 1692e, 1692e(2)(A), & 1692e(10) of the FDCPA Against
                   TrueAccord, Corp. & Midland Funding, LLC

         337.   Plaintiff incorporates by reference Paragraphs 1 to 11, 19 to 36, and 63 to 254 of

this Complaint as if fully stated herein.

         338.   Section 1692e of the FDCPA prohibits the use of any false, deceptive, or misleading

representation or means in connection with the collection of any debt, and underscores the general

application of such prohibition.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 42 of 46 PageID #: 163




       339.    §1692e(2)(A) and 1692e(10) of the FDCPA provide,

       A debt collector may not use any false, deceptive, or misleading representation or means
       in connection with the collection of any debt. Without limiting the general application of
       the foregoing, the following conduct is a violation of this section:
       …
       (2) The false representation of—
               (A) the character, amount, or legal status of any debt; or
       …
       (10) The use of any false representation or deceptive means to collect or attempt to collect
       any debt or to obtain information concerning a consumer.
       …
       340. The July 1, 2020 Email was the initial communication received by Plaintiff from

TrueAccord regarding the Debt.

       341.    The July 1, 2020 Email states, in the relevant part, the “Current Creditor” of the

Debt is “Midland Funding, LLC”.

       342.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter

received by Plaintiff from Midland Credit, which represent that “Midland Credit Management,

Inc.” is the “Current Creditor” of the Debt.

       343.    The Emails generally state that the “Current Creditor” of the Debt is “Midland

Funding, LLC”.

       344.    The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter

received by Plaintiff from Midland Credit, which represent that “Midland Credit Management,

Inc.” is the “Current Creditor” of the Debt.

       345.    Based upon the foregoing, TrueAccord’s and Midland Funding’s failure to state the

accurate name of the current creditor was a false, deceptive, and/or misleading representation or

means in connection with the collection of the Debt.

       346.    Based upon the foregoing, TrueAccord and Midland Funding falsely represented

the character of the Debt.
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 43 of 46 PageID #: 164




       347.    Based upon the foregoing, TrueAccord’s and Midland Funding’s failure to state the

accurate name of the current creditor was a false representation or deceptive means to collect or

attempt to collect the Debt.

       348.    TrueAccord’s and Midland Funding’s conduct violates of 15 U.S.C. §§ 1692e,

1692e(2)(A), and 1692e(10).

       349.    TrueAccord’s and Midland Funding’s violation of §§ 1692e, 1692e(2)(A), and

1692e(10) of the FDCPA renders it liable for actual and statutory damages, costs, and reasonable

attorneys’ fees. See, 15 U.S.C. § 1692k.

                    COUNT X: Violation of §1692f Of The FDCPA Against
                       TrueAccord, Corp. & Midland Funding, LLC

       350.    Plaintiff incorporates by reference Paragraphs 1 to 11, 19 to 36, and 63 to 254 of

this Complaint as if fully stated herein.

       351.    Section 1692f of the FDCPA provides that “[a] debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt”, and underscores “the general

application of” such prohibition.

       352.    In violating § 1692c(b) of the FDCPA, as detailed in Count V, herein, Midland

Funding has implicitly also violated §1692f of the FDCPA by virtue of the unfair practices alleged

therein.

       353.    The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

       354.    Midland Funding disclosed Plaintiff’s private and sensitive information to the third-

party vendor(s), including TrueAccord.

       355.    Midland Funding violated 15 U.S.C. § 1692c(b) when it disclosed information

about Plaintiff’s Debt to third-party vendor(s).
 Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 44 of 46 PageID #: 165




         356.   In violating §§ 1692g and 1692e of the FDCPA, as detailed in Count VIII and IX,

herein, TrueAccord and Midland Funding have implicitly also violated §1692f of the FDCPA by

virtue of the unfair practices alleged therein.

         357.   The July 1, 2020 Email was the initial communication received by Plaintiff from

TrueAccord regarding the Debt.

         358.   The July 1, 2020 Email states, in the relevant part, the “Current Creditor” of the

Debt is “Midland Funding, LLC”.

         359.   The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter

received by Plaintiff from Midland Credit, which represent that “Midland Credit Management,

Inc.” is the “Current Creditor” of the Debt.

         360.   The Emails generally state that the “Current Creditor” of the Debt is “Midland

Funding, LLC”.

         361.   The foregoing contradicts the May 21, 2020 Letter and February 24, 2021 Letter

received by Plaintiff from Midland Credit, which represent that “Midland Credit Management,

Inc.” is the “Current Creditor” of the Debt.

         362.   TrueAccord’s     and   Midland    Funding’s   conduct   constitutes   unfair   and

unconscionable acts, in violation of 15 U.S.C. § 1692f.

         363.   TrueAccord’s and Midland Funding’s violation of §1692f of the FDCPA renders it

liable for actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. §

1692k.

     PRAYER FOR RELIEF AGAINST MIDLAND CREDIT MANAGEMENT, INC.

         WHEREFORE, Plaintiff demands judgment against Midland Credit Management, Inc.

as follows:
Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 45 of 46 PageID #: 166




             (a) Declaring that this action is properly maintainable as a Class Action, as to the

             Midland Credit Class and certifying Plaintiff as Class representative and, Boris

             Graypel, Esq., as Class Counsel;

             (b) Awarding Plaintiff and the Class statutory damages provided by § 1692k(a) of

             the FDCPA;

             (c) Awarding Plaintiff reasonable attorneys’ fees and costs for Plaintiff as

             provided by § 1692k(a) of the FDCPA;

             (d) Awarding Plaintiff and the Class such other and further relief as this Court

             may deem just and proper.

           PRAYER FOR RELIEF AGAINST TRUEACCORD, CORP. AND
                        MIDLAND FUNDING, LLC

      WHEREFORE, Plaintiff demands judgment against TrueAccord, Corp. and Midland

Funding, LLC as follows:

             (a) Declaring that this action is properly maintainable as a Class Action, as to the

             TrueAccord Class and certifying Plaintiff as Class representative and, Boris

             Graypel, Esq., as Class Counsel;

             (b) Awarding Plaintiff and the Class statutory damages provided by § 1692k(a) of

             the FDCPA against TrueAccord, Corp. and Midland Funding, LLC;

             (c) Awarding Plaintiff reasonable attorneys’ fees and costs for Plaintiff as

             provided by § 1692k(a) of the FDCPA against TrueAccord, Corp. and Midland

             Funding, LLC;

             (d) Awarding Plaintiff and the Class such other and further relief as this Court

             may deem just and proper.
Case: 4:21-cv-00591-SEP Doc. #: 1 Filed: 05/21/21 Page: 46 of 46 PageID #: 167




                                       JURY DEMAND

      Plaintiff demands a trial by jury on all Counts so triable.


Dated: May 21, 2021

                                             Respectfully Submitted,

                                             LEGAL RIGHTS COUNSEL

                                             /s/ Boris Graypel_____________
                                             By: Boris E. Graypel, #68529MO
                                             12685 Dorsett Rd., #258
                                             St. Louis, Missouri 63043-2100
                                             Phone: (314) 300-9590
                                             Fax: (314) 754-9305
                                             E-mail: bgraypel@gmail.com

                                             Attorney for Plaintiff
